Title: From James Madison to James Breckinridge, 25 January 1820
From: Madison, James
To: Breckinridge, James


Dear Sir
Dcr. [January] 25. 1820
I have recd your two favors of the 16 & 17th and am glad that no inconvenience will result from what has happened in the case of the Clover seed. I would have greatly preferred yours to that which I have substituted, not liking altogether the appearance of the latter, and on that account having enlarged the quantity which is to be sown. Friendly respects & best wishes
James Madison
